Citation Nr: 0927567	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-06 597A	)	DATE
	)
	)


THE ISSUE

Whether a March 18, 1980 decision in which the Board of 
Veterans' Appeals denied an initial, compensable rating for a 
left knee disability should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Lewis C. Fichera, Attorney 


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel



INTRODUCTION

The moving party, the Veteran, served on active duty from 
February 1977 to September 1978.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the moving party for revision or 
reversal on the grounds of clear and unmistakable error (CUE) 
of a March 1980 decision of the Board that denied an initial, 
compensable rating for a left knee disability.  

In April 2009, a Deputy Vice Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).

In May 2009, the Board received from the Veteran a VA Form 
21-22a (Appointment of Individual as Claimant's 
Representative) naming Lewis C. Fichera, a private attorney, 
as the Veteran's representative, but only with respect to the 
present motion.  See 38 C.F.R. § 20.605 (2008).  In June 
2009, the Board sent the Veteran's attorney a letter 
notifying him that he had 30 days to review the claims file 
and to submit additional argument.  In July 2009, the Board 
received additional argument along with an Attorney-Client 
Contingent Fee Agreement.  

FINDINGS OF FACT

1.  In a March 1980 decision, the Board denied the Veteran's 
claim for an initial, compensable rating for a left knee 
disability.  

2.  The moving party has not established, without debate, 
that the correct facts, as they were then known, were not 
before the Board in March 1980; that the Board ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.  


CONCLUSION OF LAW

Clear and unmistakable error in the Board's March 18, 1980 
denial of an initial, compensable rating for a left knee 
disability has not been established. 38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1403, 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the parameters of the law surrounding CUE claims, the 
duty to assist in evidentiary development and the duty to 
notify the claimant of any additional evidence needed to 
complete an application are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  The Board points out that it is 
the claimant (or, here, the moving party) that bears the 
burden of establishing CUE.

The record also reflects that there are otherwise no due 
process concerns that preclude Board consideration of the 
moving party's motion, at this juncture. 



II.  Background

The medical evidence of record at the time of the March 1980 
Board decision included the Veteran's service treatment 
records (STRs), and the report of an April 1979 VA 
examination.  Also of record and considered in connection 
with the appeal were various written statements provided by 
the Veteran.

The Veteran's STRs reflect that in March 1977, he fell on a 
rock and hit his anterior left knee.  An X-ray showed a small 
avulsion.  An April 1977 orthopedic consultation record notes 
that he had chondromalacia of the left knee with full range 
of motion and no ligamentous laxity.  Subsequent records 
reflect the Veteran's periodic complaints of left knee pain 
and an X-ray revealed an osteochondral fragment.  A June 1978 
Operation Report from Tripler Army Hospital reflects that the 
Veteran underwent surgical arthroscopy and parapatellar left 
lateral arthrotomy.  An attempt was made to remove the loose 
body, but the joint looked normal and no loose bodies were 
found.  Little pieces of soft tissue from the lateral 
cartilage and around the cruciate were removed.  It was noted 
that the Veteran tolerated the procedure well and was taken 
to the recovery room in good and stable condition.  

A July 1978 physical therapy record notes that the left knee 
surgery was unsuccessful and they were unable to locate the 
loose body.  The Veteran complained that the knee went numb 
with bending.  Active range of motion was from 0 degrees on  
extension to 105 degrees on  flexion.  There was point 
tenderness over the lateral patella and over the incision 
site.  There was no effusion.  There was 1/2 inch of left 
quadriceps atrophy.  A July 1978 physical profile record 
reflects that he was given light duty for three months.  

An August 1978 orthopedic examination conducted  prior to 
discharge reflects that there was poor scar healing.  There 
was no effusion.  Active range of motion was from 0 degrees 
of extension to 130 degrees of flexion and passive range of 
motion was from 0 degrees of extension to 140 degrees of 
flexion with pain in the last 10 degrees.  There was positive 
patellar inhibition, and 1-inch quadriceps atrophy.  Anterior 
drawer sign was positive, but there was no other ligamentous 
laxity.  Pivot test and McMurray's test were negative.  It 
was noted that the scar had adhered to the underlying joint 
capsule.  The physician noted that a scar revision may be 
needed in 9 to 12 months.  Physical therapy for quadriceps 
rehabilitation was recommended.  

The Veteran was discharged from military service in September 
1978.  

The report of an April 1979 VA examination reflects that the 
Veteran complained of night cramps in his left calf and pain 
below the patella while standing.  He had normal posture and 
propulsion with normal heel-toe gait and could squat to 145 
degrees readily.  There was no effusion and no instability.  
Extension was to 0 degrees and flexion was to 155 degrees.  
McMurray's test was negative and there was normal patellar 
mobility.  A mobile lateral surgical scar was also noted.  
The physician's diagnosis was "no abnormal findings."  An 
April 1979 X-ray revealed a small, clearly defined, 
triangular-shaped density in the joint space anteriorly, near 
the lateral inferior margin of the lateral femoral condyle.  
The bones and joints were otherwise unremarkable.  

In a June 1979 rating decision, the Regional Office (RO) 
granted service connection for post-operative residuals of 
the left knee and assigned an initial, 0 percent rating from 
September 1978.  The RO evaluated the service-connected knee 
disability under Diagnostic Code 5257.

In an October 1979 notice of disagreement (NOD), the Veteran 
stated his belief that he should receive some sort of 
compensation for his left knee disability, and that he had 
spent 2 months in the hospital during service.  In his 
December 1979 substantive appeal, the Veteran asserted that 
the April 1979 VA examination was not an orthopedic 
examination and that the only thing that was checked was his 
temperature, pulse, and respiration.  (Parenthetically, the 
Board notes that the report of the VA examination was signed 
by two physicians-one specializing in orthopedic surgery.)    

In March 1980, the Board issued a decision denying an 
initial, compensable rating for the left knee disability 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a (1980).

III.  Analysis

Unless the Chairman orders reconsideration, or another 
exception to finality applies, Board decisions are final as 
of the date rendered.  See 38 U.S.C.A. §§ 7103, 7104(a) (West 
2002); 38 C.F.R. § 20.1100(a) (2008).  

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.   However, if the 
evidence establishes CUE, the prior decision will be reversed 
and amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) and Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell v. Principi, 3 Vet. App. 310, 313- 14 
(1992)(en banc).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, set forth at 38 C.F.R. Part 20 (2008).  Rule 1403 of 
the Rules of Practice, found at 38 C.F.R. § 20.1403, relates 
to what constitutes CUE and what does not, and provides as 
follows:  Clear and unmistakable error is a very specific and 
rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  In general, review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error:  (1) Changed diagnosis.  
A new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) Duty to assist. The 
Secretary's failure to fulfill the duty to assist; and (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. 38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the Veteran; the name of the moving party if other than the 
Veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to re-
filing under this subpart.  38 C.F.R. § 20.1404(a).  In this 
case, the moving party's CUE motion has complied with the 
basic requirements of  38 C.F.R. § 1404(a).  

In various written statements, the Veteran has argued that 
the Board did not consider all the evidence in rendering its 
March 1980 decision.  He asserts that the left knee 
disability was incurred in the line of duty; that he 
underwent an invasive surgery requiring spinal anesthesia and 
had an extended stay in the Tripler Army Hospital; that as a 
result of the surgery, he had a poor-healing scar, which 
adhered to the underlying joint and was thought to need 
revision; that he had a medical profile for three months 
following the surgery; that he required extensive follow-up 
after the surgery; and that all of his STRs were not before 
the Board at the time of the March 1980 decision.  

In July 2009, the Veteran's attorney also submitted 
additional argument.  On behalf of the Veteran, he argues 
that the Board's March 1980 decision assigning a 0 percent 
rating for the service-connected left knee disability was 
erroneous because:  (1) the Board did not consider pain in 
accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59; (2) the 
Board did not recognize a pending claim for service 
connection for a right knee disorder; (3) the Board did not 
consider a potential claim for service connection for scars; 
and (4) the Board did not consider a potential claim for a 
mental disorder.  

In this instance, the moving party has raised several 
allegations of general, non-specific error related to the how 
the facts were weighed or evaluated by the Board.  In this 
regard, he has expressed disagreement with the determination 
of the Board that a noncompensable rating for his left knee 
disability was warranted.

At the time of the Board's March 1980 decision, the criteria 
used to evaluate knee disabilities were found at 38 C.F.R. § 
4.71a, Diagnostic Codes 5256-5264.  As mentioned, the RO and 
the Board evaluated the Veteran's service-connected knee 
disability under Diagnostic Code 5257.  Under Diagnostic Code 
5257, other impairment of the knee, such as recurrent 
subluxation or lateral instability, was rated as 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1978-
1980).  

The Board also considered the range of motion of the 
Veteran's left knee.  Under Diagnostic Code 5260, limitation 
of flexion of either leg to 60 degrees warranted a 
noncompensable (0 percent) rating.  A 10 percent rating 
required flexion limited to 45 degrees.  A 20 percent rating 
required flexion limited to 30 degrees.  A 30 percent rating 
required flexion limited to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1978-1980).  

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warranted a noncompensable (zero percent) 
rating.  A 10 percent rating required extension limited to 10 
degrees.  A 20 percent rating required extension limited to 
15 degrees.  A 30 percent rating required extension limited 
to 20 degrees.  A 40 percent rating required extension 
limited to 30 degrees.  A 50 percent rating required 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1978-1980). 

Standard knee range of motion was (and is) from 0 degrees (on 
extension) to 140 degrees (on flexion).  See 38 C.F.R. § 
4.71, Plate II.  

Despite the Veteran's assertions regarding the invasiveness 
of the surgery and the amount of recovery time, the facts 
supported a noncompensable rating for post-operative 
residuals of the left knee during the time period relevant to 
the appeal (September 1978 to March 1980).  The April 1979 
examiner found no evidence of instability and range of motion 
was from 0 degrees of extension to 155 degrees of flexion-
even better than normal range of motion.  Although it was 
noted in August 1978 that he had a poorly-healed scar and a 
revision might be needed, the Veteran did not complain of any 
problems with the scar during the April 1979 VA examination 
and the it was noted that the scar was mobile.  Hence, to the 
extent that the Veteran and his attorney suggest that a 
separate rating should have been assigned for the surgical 
scar, based on the medical evidence during the relevant time 
period, a separate, compensable rating was not warranted.  
None of these arguments raise an error of fact or law, to 
which reasonable minds could not differ, that would have 
manifestly changed the outcome of the decision.  To the 
extent the Veteran has expressed disagreement as to how the 
Board weighed and evaluated the facts in rendering the March 
1980 decision, such disagreement does not constitute CUE.   
See 38 C.F.R. § 20.1403(d)(3).  

The Veteran's attorney also argues that the Board failed to 
consider pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  He essentially argues that the Board failed to assist 
the Veteran in obtaining a medical evaluation that considered 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors that are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  As discussed above, however, VA's failure to 
assist the Veteran does not constitute CUE.  See 38 C.F.R. § 
20.1403(d).   Moreover, although the Veteran's subjective 
complaints of pain were noted by the April 1979 VA examiner, 
on objective examination there were no abnormal findings and 
no evidence of functional impairment.  Neither the Veteran 
nor his attorney have explained with sufficient specificity 
exactly how the Board incorrectly applied these regulations 
or how the outcome would have been manifestly different but 
for this alleged error.  
The Veteran's attorney also argues that the STRs raised 
potential claims for service connection for the right knee, 
scars, and a mental disorder and that the Board erred in not 
addressing these claims.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his duly-authorized representative, or some person 
acting as next friend of a claimant who is not sui juris may 
be considered an informal claim. Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).

The Veteran's STRs reflect that he complained of pain in both 
knees in August 1978 and was diagnosed with bilateral 
chondromalacia; and that he had a surgical scar as a result 
of the June 1978 arthroscopy.  With regard to "mental 
impairment", the STRs before the Board in March 1980 were 
unremarkable for a diagnosed psychiatric disorder (although 
the Veteran did complain of trouble sleeping and depression 
during his entrance physical examination).  A June 1978 STR 
that was later submitted reflects that he underwent a 
psychiatric consultation because he was agitated following 
the left knee surgery; the psychiatrist noted that the 
Veteran was "childish", wanted out of military service, and 
did not have a psychiatric disease.  An August 1978 military 
personnel record reflects that an administrative discharge 
was recommended because the Veteran was unable to adjust to 
military life.

In March 1979, the Veteran filed a formal claim for service 
connection, but only for a left knee condition.  Between the 
Veteran's discharge from service in September 1978 until the 
Board's issuance of the March 1980 decision, there is no 
correspondence or report of contact that even mentions any 
right knee problem, scar, or mental disorder, much less the 
Veteran's intent to file claims for these conditions.  
Significantly, the report of the April 1979 VA examination 
notes specifically that the Veteran had no physical 
complaints except for his left knee.  Hence, the Board did 
not commit CUE in failing to address these issues in its 
March 1980 decision.

The Veteran further  asserts that  all of his STRs were not 
available to the Board at the time of the March 1980 
decision.  In this regard, he has submitted additional 
records from Tripler Army Hospital, which include a June 1978 
X-ray report (showing a calcific density in the anterolateral 
joint space); a July 1978 narrative summary (noting that that 
the Veteran was hospitalized for 44 days, underwent lateral 
parapatellar arthrotomy, and had active range of motion of 
the left knee from 0 degrees of extension to 115 degrees on  
flexion); and various notes dated in June and July 1978 
(showing treatment and recovery following the surgery).  

Although these records were not before the Board in March 
1980, the Veteran's belief that this constitutes CUE is 
misguided.  Review for clear and unmistakable error must be 
based on the record and the law that existed when the 
decision was made.  See 38 C.F.R. § 20.1403(b)(1).  Moreover, 
any argument that VA erred in failing to assist the Veteran 
by obtaining these records must also fail as grounds for CUE.  
See 38 C.F.R. § 20.1403(d)(2).  And, even if these additional 
records were considered in the constructive possession of VA 
at the time of the Board's March 1980 decision, the records 
are cumulative of the information that was already before the 
Board (pertaining to the surgery and subsequent recovery 
during service).  The Veteran has not explained nor is it 
evident how these records, had they been considered, would 
have manifestly changed the outcome of the decision.  

Under these circumstances, the Board must  conclude that  the 
moving party has not established, without debate, that the 
correct facts, as they were then known, were not before the 
Board in March 1980; that the Board ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time; or that, but for any such alleged 
error, the outcome of the decision would have been different.  
As such, the moving party has not met the criteria for 
revising or reversing the Board's March 1980 decision that 
denied an initial, compensable rating for the left knee 
disability, on the grounds of CUE, and, on that basis,  the 
appeal must be denied..

ORDER

The motion to revise or reverse the March 18, 1980 decision 
in which  the Board of Veterans' Appeals  denied an initial, 
compensable rating for a left knee disability, on the grounds 
of clear and unmistakable error, is denied. 



                       
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



